Citation Nr: 1706653	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a chronic cervical strain, residuals of trauma.

2.  Entitlement to service connection for lower back disability.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for ischemic heart disease.

7.  Entitlement to service connection for colon cancer, to include as related to exposure to contaminated water at Camp Lejeune, North Carolina.

8.  Entitlement to service connection for vertigo.


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, daughter and son-in-law


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active duty service from October 1955 to September 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for ischemic heart disease.  In April 2011, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

The Veteran also appeals from a December 2011 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for a right knee disability, a left knee disability and sleep apnea.  In January 2010, the Veteran filed a NOD with this rating decision.  A SOC was issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In addition, the Veteran appeals from a May 2013 rating decision in which the RO, inter alia, denied his claim for service connection for lower back disability and his claim for an increased rating for a chronic cervical strain.  In May 2013, the Veteran filed a NOD with his rating decision.  A SOC was issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Veteran also appeals from a May 2015 rating decision in which the RO, inter alia, denied his claim for service connection for colon cancer.  In June 2015, the Veteran filed a NOD with his rating decision.  Although an SOC was not provided and a substantive appeal not filed, the Veteran's appeal was understood by the Veterans Law Judge at the January 2017 Board hearing as currently before the Board for adjudication.  As the Veterans Law Judge fully explained the previous denial of the Veteran's claim for colon cancer, the evidence necessary for a favorable finding, and elicited information toward that purpose, the Board will proceed to address the issue.  

Last, the Veteran appeals from an October 2015 rating decision in which the RO, inter alia, denied his claim for service connection for vertigo.  In November 2015 the Veteran filed a NOD with his rating decision.  A SOC has not yet been provided and is the subject of the following remand.

In November 2014, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2014). 

The issues of entitlement to an increased evaluation for cervical strain as well as entitlement to service connection for vertigo, a bilateral knee disability, sleep apnea, and colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of record has shown that the Veteran's lower back disability is not the result of an in-service disease, injury, or accident.

2.  The probative medical evidence of record does not show that the Veteran has a currently diagnosed heart disability, to include ischemic heart disease.


CONCLUSIONS OF LAW

1.  Lower back disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Ischemic heart disease was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Notice of the information and evidence necessary to substantiate the Veteran's claim was provided July 2010 and January 2013 letters.  The identified relevant evidence indicated to be available has been obtained, and the Veteran was examined for VA purposes in connection with this claim and relevant medical opinions were obtained.  In these circumstances, VA has met its duty to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues decided herein to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted sufficient evidence in support of his claims for entitlement to service connection, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection further may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  See 38 C.F.R. § 3.102.

Analysis

Lower Back

The Veteran contends that he currently suffers from lower back disability associated with an injury during military service.  In particular, the Veteran testified at his January 2017 Board hearing that he fell off of a truck and was pinned by falling pallets in March 1961 during military service while at the Marine Corps Air Center in Albany, Georgia.  

The Veteran's service treatment records (STR) reveal that the Veteran was treated for lower back spasms in February 1956.  The diagnosis provided was a contusion of the paravertebral muscles.  Although the Veteran's referenced March 1961 falling accident was shown in the treatment records, there were no indications of any related back complaints or diagnoses.  When examined in connection with his service retirement there were no lower spine abnormalities noted on clinical evaluation, and no findings of arthritis.  There were no treatment records within one year of leaving military service which show that the Veteran had any lower spine disabilities or arthritis thereof.

In an August 2003 outpatient treatment record, imaging was provided for the Veteran's spine and revealed no finding of arthritis.

The Veteran was provided with a VA examination in January 2013.  Upon a review of the claims file, subjective interview, and objective testing, to include x-ray, the examiner diagnosed the Veteran with arthritis of the lumbar spine.  The Veteran indicated that the onset of his lower back pain began in 1998.  The examiner opined that the Veteran's currently diagnosed lumbar spine disability was less likely than not caused by or the result of military service, to include the Veteran's in-service spasms and claimed in-service injury.  In support, the examiner provided that the Veteran's arthritis of the lumbar spine is a condition of degenerative changes according to cited medical literature.  Additionally, it was noted that this type of arthritis was caused by the normal wear-and-tear of aging, usually occurring in middle-aged to elderly people.  

In January 2014, the Veteran was seen for complaints of lower back pain and diagnosed with lumbar stenosis and radiculopathy.  The diagnosis was based upon imaging completed on October 2013.  There was no discussion of etiology.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been variously diagnosed with a lumbar spine disability, to include diagnoses of degenerative arthritis, as shown in the Veteran's outpatient treatment records and VA examination.  Additionally, it is noted that the Veteran has provided competent and credible lay statements regarding an in-service injury of falling from a truck as well as being seen for complaints of spasms. The Veteran is competent to provide such assertions, as his experiences during the military are within the realm of first-hand knowledge.  He is deemed credible because he has remained consistent in his assertions as well as the fact that such instances are reflected in the STRs.  See Layno, 6 Vet. App. at 470; see also Jandreau, 492 F.3d at 1377.  As such, the issue turns upon a finding of a nexus between the current diagnosis and the in-service injury and complaints.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, although the STRs show that the Veteran did have instances of treatment for acute complaints of back pain and spasms, there is no probative finding of any chronic lumbar spine disability, which is further supported by an absence of any lumbar spine complaints on the Veteran's exit physical examination.  Additionally, it is noted that there is no indication of arthritis at any time during the Veteran's military service or within one year post service. 

Following the Veteran's discharge from the service, the first evidence of any kind referring to any relevant problem is decades after any in-service injury and over a decade after release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  In addition, the first objective diagnosis of arthritis 2013 is well outside of the one year presumptive period.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding the onset and continuation of his symptoms of a lumbar spine condition and finds that, while he is competent to make such statements and he is credible, as he has remained consistent in his assertions throughout the claim, there is no indication that he possesses the requisite expertise to diagnose the etiology of his symptoms as residuals of an in-service injury as this question is medically complex.  In this regard, arthritis and disc disease can have many causes and determining its etiology requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

The Board thus finds that the only evidence remaining that is probative regarding the Veteran's assertions of an in-service injury and his current lumbar spine disability are the outpatient treatment records showing treatment since 2003 and the 2013 VA examination.  The opinion provided a well-reasoned analysis, finding that the Veteran's lack of clinical findings in service and delayed onset of treatment from service to the late 1990s did not support a relationship of the claimed lumbar spine condition to military service.  Additionally, the examination showed evidence of the natural aging process, which was found to be the most likely contributing cause to the Veteran's current degenerative arthritis of the lumbar spine and complaints of pain and functional loss.  As such, these findings revealed the Veteran's lumbar spine disability to be less likely than not related to military service and more likely related to other causes.  The Board finds that the VA opinion is dispositive of the issue of whether any current lumbar spine disability is related to service. 

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed lumbar spine condition, as it involves arthritis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d 1331.  Because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  The Board finds that such relationship presented here is medically complex and therefore requires medical evidence to demonstrate the relationship.  As noted above, the probative medical evidence shows that no such relationship exists. 

Accordingly, for the reasons and bases discussed above, service connection for a lumbar spine disability is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of arthritis during service or within one year after service, as well as any relationship between the Veteran's claimed in-service injury.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.

Heart Disability

The Veteran contends that he currently suffers from heart disability that is the result of military service.  In particular, the Veteran has related his heart disability to exposure to Agent Orange during service in Vietnam.  A review of the Veteran's service personnel records confirms that the Veteran served in Vietnam during the presumptive period, therefore, exposure to Agent Orange is conceded. 38 C.F.R. § 3.307.  The Veteran also testified at his 2017 Board hearing that he was diagnosed with a heart disability during military service.

A review of the Veteran's STRs is negative for any discussion of complaints, treatment, or diagnoses of any heart disabilities.  A discharge summary for a hospitalization for vertigo in September 1984 indicated that the Veteran was diagnosed with a heart murmur at birth, but an echocardiogram prior to entry to service was unremarkable.  Additionally, there were no treatment records within one year of leaving military service which show that the Veteran had any heart disability.

Private medical records from Dr. Haskins shows that the Veteran was assessed on August 2004 with a positive stress test indicating probable coronary artery disease.  That treatment record further indicated that the Veteran was to have a heart catheterization scheduled the following week.  There is no record, however showing the results of any heart catheterization or a definitive diagnosis of coronary artery disease.

In April 2009, the Veteran was provided with an echocardiogram that found the Veteran's heart to be within normal limits.

The Veteran was provided with a VA examination in December 2010.  Upon a review of the claims file, subjective interview, and objective testing, to include the provision of an echocardiogram, the VA examiner determined that the Veteran did not have a heart disability.

The Veteran's outpatient treatment records are notably silent for any further discussion of any complaints, treatment, or diagnoses of any heart disabilities.

Having reviewed the complete record, the Board finds that service connection for a heart disability, to include ischemic heart disease, is not warranted, as there is no evidence of any current heart disability for VA compensation purposes. Specifically, as reflected in the 2010 VA examination and prior treatment records, to include the provision of echocardiograms, there is no current evidence of any abnormalities with the Veteran's heart.  Notably, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Veteran in this case has not submitted any competent medical evidence contrary to the examination findings cited above. In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225. 

Because the Veteran does not have a heart disability for VA purposes, he does not meet the requisite first element of his service connection claim.  His claims fails on this basis and as such there is no duty to get a medical nexus opinion since he is found to not have a current hearing loss disability for VA purposes.

Based on the foregoing reasons and bases, service connection for a heart disability, to include ischemic heart disease, is not warranted. 

In arriving at such decision, the Board considered the Veteran's reports of having experienced a heart disability to include during military service.  He, as a lay person, is competent to report an observable symptom.  See Layno, 6 Vet. App. at 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, in this case, the question of whether the Veteran has a heart disability is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  Indeed, appropriate expertise is required to determine whether the Veteran's heart is impaired to the level of heart disability under VA regulations.  In this case, the record is silent for any evidence to suggest that the Veteran has the appropriate training, experience, or expertise to render cardiovascular findings.  See 38 C.F.R. § 3.159  (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, while the Veteran is competent to report what he experiences, he is not competent to ascertain the presence of a heart disability, as such is not readily subject to lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno, 6 Vet. App. at 465.  Accordingly, in this case, the Board assigns greater weight to the competent medical evidence, specifically the 2010 VA examiner and echocardiogram findings, than the Veteran's lay statements.

For the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability, to include ischemic heart disease, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b)(2016).  Thus, the claim must be denied.


ORDER

Entitlement to service connection for lower back disability is denied.

Entitlement to service connection for ischemic heart disease is denied.


REMAND

Vertigo

An appeal begins with a NOD, a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.201 (2016); Anderson v. Principi, 18 Vet. App. 371 (2004).  A NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. § 20.302 (a) (2016).  Upon the filing of a timely NOD, a SOC shall be issued.  38 U.S.C.A. § 7105 (d)(1) (West 2014); 38 C.F.R. § 19.29 (2016).  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has determined that the Veteran filed a timely November 2015 NOD with the October 2015 rating decision with respect to the denial of entitlement for vertigo.  A SOC has not been issued.  This should be done accordingly.  See Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Cervical Strain

The Board observes that a new precedential opinion that may impact this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858  (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

In this case, the examination forms used in the administration of the most recent  March 2015 VA examination appears to have used a format that did not contain any discussion of these presentations as appear to have been contemplated by the holding in Correia.  Accordingly, the Veteran should be afforded a new VA examination to address this matter.   

Additionally, the Board notes that the RO has not considered the March 2015 examination report in evaluating the cervical spine disability.  This should be accomplished before the Board enters its decision.  

Bilateral Knees

The Veteran has bilateral knee arthritis and has provided competent and credible lay statements regarding an in-service injury of falling from a truck.  On these facts, the Veteran should be provided a medical examination to obtain an opinion as to whether his present disability was incurred in service.  

Sleep Apnea

Private medical records show that the Veteran was diagnosed to have sleep apnea in April 2003. 

The Veteran has also provided competent and credible lay statements regarding in-service incidences of what may be symptoms of sleep apnea, such as day time somnolence and difficulty sleeping, that were also communicated to the Veteran by the his wife's observations.  

There is no medical evidence addressing whether the Veteran's sleep apnea is related to his in-service symptoms.  Under these circumstances, the Board finds that a medical examination to obtain such an opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Colon Cancer

The Veteran contends that his currently diagnosed colon cancer is related to military service.  In particular, the Veteran has indicated that he believes that this condition is the result of consuming contaminated water while stationed at Camp Lejeune, North Carolina.  A review of the Veteran's service personnel records confirms that he was stationed at Camp Lejeune, North Carolina during the applicable presumptive period.  Therefore, there is a presumption of exposure to contaminated water.  Alternatively, the Veteran has contended that his colon cancer may be the result of exposure to Agent Orange.

The evidence includes a medical opinion addressing whether exposure to Camp Lejeune drinking water caused the Veteran's cancer, but it does not contain any opinion addressing any nexus with Agent Orange exposure.  Although colon cancer is not a disease presumed under VA regulations as due to herbicide agent exposure, it is appropriate to obtain an opinion as to whether this particular Veteran may have developed colon cancer due to his exposure to herbicide agents in service.  

Additionally, as this case must be remanded for the foregoing reasons, any recent relevant treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have recently treated him for cervical strain. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. 

2. Issue a statement of the case on the issue of entitlement to service connection for vertigo, and inform the Veteran of the requirements to perfect an appeal with respect to this issue. If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issue is returned to the Board for appellate action.

3. After any additional evidence has been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the service-connected cervical strain. The claims file should be made available to the examiner.  

The examination should record the results of range of motion testing as is possible, consistent with the holding in Correia, as interpreting 38 C.F.R. § 4.59, (i.e., active and passive range of motion, etc.).

Any opinions expressed in the report should be fully explained.  

4. The Veteran should also be afforded an appropriate examination in order to determine the etiology of his bilateral knee disabilities. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies should be accomplished and all clinical findings should be reported. 

The examiner should consider the Veteran's lay testimony in rendering a decision. In particular, the examiner should consider the Veteran's account of his March 1961 fall from a truck in military service as well as descriptions of stress put on his lower extremities due to military training.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee disabilities were caused by, or is the result of, an in-service injury or disease.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

5. The Veteran should also be afforded an appropriate examination in order to determine the etiology of his sleep apnea. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies should be accomplished and all clinical findings should be reported. 

The examiner should consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's accounts of his in-service experiences of sleep difficulties and daytime somnolence.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused by, or is the result of, an in-service disease or injury, or had its inception during service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

6. The Veteran's claims file should be referred to an appropriate person for an opinion as to whether it is at least as likely as not (50 percent probability or more) that this Veteran's current colon cancer is due to exposure to Agent Orange when stationed in Vietnam.  While it is recognized colon cancer is not presumed to be due to herbicide agent exposure under VA regulations, the question sought to be answered is whether this particular Veteran may have developed colon cancer due to this exposure.  

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.

7. After completing the above actions, the claim should be re-adjudicated. If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


